United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     _____________

                                    No. 99-3014MN
                                    _____________

Ron Seaworth,                       *
                                    * On Appeal from the United
           Appellant,               * States District Court
                                    * for the District of
     v.                             * Minnesota.
                                    *
Bob Pearson; Pearson Autobody,      * [Published]
                                    *
           Appellees.               *
                               ___________

                            Submitted: February 1, 2000
                                Filed: February 24, 2000
                                    ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

      Ron Seaworth appeals from the District Court’s1 order granting judgment on the
pleadings in favor of defendants in this employment discrimination action. We affirm.

      In his complaint, Seaworth asserted that defendants discriminated against him
because of his religious beliefs, in violation of Title VII of the Civil Rights Act of 1964,
42 U.S.C. § 2000e et seq., when they refused to hire him unless he provided his social


       1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.
security number (SSN). Seaworth refuses to use an SSN because he claims it
represents the “mark of the beast” as described in the Christian Bible’s Book of
Revelation.

       To establish a prima facie case of religious discrimination under Title VII,
Seaworth had to show (1) he had a bona fide religious belief that conflicted with an
employment requirement; (2) Seaworth informed defendants of his belief; and (3)
defendants did not hire Seaworth because he did not comply with the requirement. See
Toledo v. Nobel-Sysco, Inc., 892 F.2d 1481, 1486 (10th Cir. 1989), cert. denied, 495
U.S. 948 (1990); cf. Wilson v. U.S. West Communications, Inc., 58 F.3d 1337, 1340
(8th Cir. 1995) (elements of prima facie case of religious discrimination in disciplining
employee). Once a plaintiff establishes a prima facie case, the burden shifts to the
employer to show that accommodation would result in undue hardship to the employer.
See Nobel-Sysco, Inc., 892 F.2d at 1486; Wilson, 58 F.3d at 1340; 42 U.S.C. §
2000e(j) (“%religion& includes all aspects of religious observance and practice, as well
as belief, unless an employer demonstrates that he is unable to reasonably
accommodate an employee’s or prospective employee’s religious observance or
practice without undue hardship on the conduct of the employer’s business”).

       Assuming, without deciding, that Seaworth established a bona fide religious
belief, we agree with the District Court that the IRS, not defendants, imposed the
requirement that Seaworth provide an SSN. See 26 U.S.C. § 6109. Thus, Seaworth’s
beliefs do not conflict with an employment requirement, see E.E.O.C. v. Allendale
Nursing Ctr., 996 F. Supp. 712, 717 (W.D. Mich. 1998) (requirement that employee
obtain SSN is requirement imposed by law, not employment requirement), and he has
not established a prima facie case of religious discrimination.


     We also agree with the District Court that defendants need not accommodate
Seaworth’s religious beliefs. Requiring defendants to violate the Internal Revenue


                                           -2-
Code and subject themselves to potential penalties by not providing Seaworth’s SSN
on information returns results in undue hardship. See Sutton v. Providence St. Joseph
Med. Ctr., 192 F.3d 826, 830-31 (9th Cir. 1999) (employer not liable for not hiring
person who refused for religious reasons to provide his SSN, because accommodating
applicant’s religious beliefs would cause employer to violate federal law, which
constituted “undue hardship”); I.R.C. §§ 6109(a)(1) (any person required to make tax
return, statement, or other document with respect to another person, shall include in
return or document that person&s SSN); 6721(a)(1) & (a)(2)(B) (failure to include all
required information on “information return” subjects filer to $50 penalty); 6723
(penalty for failure to comply with information-reporting requirements).


       Seaworth argues that defendants could seek a reasonable-cause waiver under
I.R.C. § 6724(a), which provides that “no penalty shall be imposed [for failure to
include an SSN on an information return] if it is shown that such failure is due to
reasonable cause and not to willful neglect.” Even if a waiver could be obtained, we
think that the expense and trouble incident to applying for it imposes a hardship that is
more than de minimis, as a matter of law. See Allendale Nursing Ctr., 996 F. Supp. at
713, 718 (religious discrimination case involving employee’s refusal to provide SSN;
§ 6724 allows employer to avoid certain penalties if it takes certain steps, but waiver
provision does not exist to benefit employee who caused penalties to be imposed, and
employer is not required to take steps to accommodate employee who caused penalty).
Requiring defendants to restructure their method of operation to accommodate
Seaworth by hiring him as an independent contractor also would subject defendants to
a cost that is more than de minimis. See Ansonia Bd. Of Educ. v. Philbrook, 479 U.S.
60, 67 (1986) (accommodation causes undue hardship whenever it results in more than
de minimis cost to employer).


      Accordingly, we affirm. We grant Seaworth’s motion to supplement the record,
but deny his motion to remand.

                                           -3-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -4-